Shulman, Judge.
This court having entered on September 28, 1978, a judgment in the above-styled case, 147 Ga. App. 768 (250 SE2d 512), reversing the judgment of the trial court with direction; and the judgment of this court having been reversed on certiorari by the Supreme Court in Nobles v. Long County, 243 Ga. 442, the judgment heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court. Insofar as Division 2 of the judgment rendered by this court was unaffected by the Supreme Court’s decision, we reaffirm that holding. Accordingly, the judgment of the trial court is affirmed on the condition that awards not demanded in the pleadings be stricken.

Judgment affirmed on condition.


Quillian, P. J., and Birdsong, J., concur.